United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-1555
                                  ___________

United States of America,                 *
                                          *
                Plaintiff-Appellee,       *
                                          *
        v.                                *
                                          *
Robert Golden Rose, Sr.;                  *
                                          *
                Defendant-Appellant,      *
                                          * Appeal from the United States
Melvin A. Lambert; Wynona Lambert, * District Court for the Southern
                                          * District of Iowa.
                Defendants.               *
-------------------------------           *       [UNPUBLISHED]
United States of America,                 *
                                          *
                Plaintiff-Appellee,       *
                                          *
        v.                                *
                                          *
Robert Golden Rose, Sr.,                  *
                                          *
                Defendant-Appellant.      *
                                     ___________

                             Submitted: August 6, 2001

                                 Filed: August 8, 2001
                                  ___________

Before BOWMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                                    ___________

PER CURIAM.

       Robert Golden Rose, Sr., appeals the district court's imposition of sentence
following Rose's conviction on drug and firearm charges. On appeal, counsel moved
to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967). In his
Anders brief, counsel argues Rose's sentence is illegal and his original counsel was
ineffective. We affirm.

       We begin by noting Rose bargained for and pleaded to the sentence he received
and did not challenge it below. See United States v. Nguyen, 46 F.3d 781, 783 (8th
Cir. 1995) ("A defendant who explicitly and voluntarily exposes himself to a specific
sentence may not challenge that punishment on appeal."). In any event, based on
Rose's failure to premise his illegal sentencing claim on any of the grounds enumerated
in 18 U.S.C. § 3742, we do not have jurisdiction to consider his claim. We decline to
consider Rose's challenge to the effectiveness of his original counsel in this direct
appeal. See Garrett v. United States, 78 F.3d 1296, 1304 (8th Cir.), cert. denied, 519
U.S. 756 (1996); United States v. Jackson, 41 F.3d 1231, 1234 (8th Cir. 1994) (per
curiam). Finally, having reviewed the record independently in accordance with Penson
v. Ohio, 488 U.S. 75 (1988), and finding no other nonfrivolous issues, we affirm the
district court and grant counsel's motion to withdraw.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-